            Case 3:19-cv-05491-BHS-JRC Document 85 Filed 08/13/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      RONALD LEE PAULSON,
                                                              CASE NO. 3:19-cv-05491-BHS-JRC
11                             Plaintiff,
                                                              ORDER DENYING EXTENSION
12              v.                                            MOTION
13      IONE GEORGE,

14                             Defendant.

15

16          This matter is before the Court on plaintiff’s request for an extension of time in which to

17   file the Answer to defendant’s counterclaim. See Dkt. 82.

18          Defendant alleges a counterclaim of malicious prosecution. Dkt. 79, at 5. On the same

19   day that he requested additional time to answer the counterclaim, plaintiff timely filed his

20   answer. See Dkt. 83. Therefore, the motion for an extension of time is moot.

21          Plaintiff apparently is intending to supplement his answer to the counterclaims at some

22   point in the future. See Dkt. 83, at 2. Plaintiff should be aware that in general, an amended

23   “pleading”—such as an answer to a counterclaim (Fed. R. Civ. P. 7(a)(3))—entirely replaces a

24


     ORDER DENYING EXTENSION MOTION - 1
           Case 3:19-cv-05491-BHS-JRC Document 85 Filed 08/13/20 Page 2 of 2



 1   prior pleading and does not supplement the prior pleading. See Ferdik v. Bonzelet, 963 F.2d

 2   1258, 1262 (9th Cir. 1992). Moreover, a pleading cannot be amended as a matter of course—

 3   that is, without the Court’s permission—if the amended pleading is filed more than 21 days after

 4   service of the original pleading. See Fed. R. Civ. P. 15(a)(1)(A).

 5          Plaintiff’s motion for an extension of time to file the Answer to defendant’s counterclaim

 6   is denied as moot. See Dkt. 82.

 7          Dated this 13th day of August, 2020.

 8

 9

10                                                        A
                                                          J. Richard Creatura
11
                                                          United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING EXTENSION MOTION - 2
